Title: To Thomas Jefferson from Jacquelin Ambler, 16 March 1782
From: Ambler, Jaquelin (Jacquelin)
To: Jefferson, Thomas


        
          Dear Sir
          Richmond March 16. 1782.
        
        When you left the letters with me you seemed desirous that more attention should be paid to safety than dispatch in the conveyance of the two larger ones: I was not so particular therefore in forwarding the smaller letters, but reserved those for the President of Congress and Monsr. Marbois to be sent by some hand that would not fail to deliver them safely. Several Weeks elapsing and none such casting up, I was exceedingly uneasy, and asked the favor of Mr. Jameson, who is personally known to Count Rochambeau, to inclose and recommend them to him to be forwarded: not doubting but they would go with much greater certainty by one of the Counts Couriers than by any of the express riders from hence. The Count politely wrote in answer that he had sent them by a trusty Messenger. I assure you I was very unhappy for their long detention, and lament that I did not think of the Count sooner. Mr. Short left Richmond a few hours before your favor reached me, or I should certainly have written by him. Being obliged to attend the Board, I had not the pleasure of seeing him when he called at our House, but had desired Mrs. Ambler to inform him how I had sent the letters. She forgot to do so it seems. Be pleased to present our respectful Compliments to your Lady and believe me Dear Sir with very great esteem Your Friend & Servt.,
        
          J: Ambler
        
      